Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claim 1 recites a gaming device configured to provide a wagering game to a player, the gaming device using multiple virtual machines to provide a wagering game, the gaming device comprising (among other recited features), a first virtual machine is configured to generate and transmit game result data of the wagering game to the second virtual machine and the second virtual machine is configured to receive and display the results of the game presentation processes on a display controller.  No single reference or reasonable combination of references anticipate or make obvious the recited features of claim 1.  Independent claims 10 and 17 are very similar in claim scope and are allowable based on the same analysis.
The concept of virtual machines (aka, hypervisors) is well known generally in computing and also well known in gaming devices.  U.S. Patent Application Publication No. 2009/02575407 to Singh is representative of the prior art.  Singh discloses a gaming device 100, including a first virtual machine 204a and a second virtual machine 204n, wherein each virtual machine utilizes a different operating system (e.g., see Fig. 2; see also paragraphs 23 and 59-62). Singh fails to expressly disclose a gaming device with a first virtual machine is configured to generate and transmit game result data of the wagering game to the second virtual machine and the second virtual machine is configured to receive and display the results of the game presentation processes on a display controller.  

For at least this reason, claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James S. McClellan/Primary Examiner, Art Unit 3715